DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20 in the reply filed on 11/16/2022 is acknowledged. The Group I, 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Since the restriction requirement properly made, the restriction requirement is now made final.
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15 – 20 are invoking 112(f) interpretation for reciting limitations such as “a component” “a clock generator”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” and “generator” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 16-20 and figure 1 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus, the above invoking 112(f) terms “a component” “a clock generator” will be interpreted according to the structure definition provided in paragraphs 16-20.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13,15,16,18-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Zanchi et al (US Patent 10,790,845 B1). 
	
Regarding claim 8, Zanchi discloses a method comprising: 
receiving, by a component, a clock divider update request [Col. 5 lines 42 – 47: The master phase clock state is supplied to one clock divider 200 within the level to trigger a “cascade,” or sequential daisy-chain of master phase signals (SYNC CLOCK) that are distributed by master phase circuit 230 and enable triggering of each clock divider within the level.]; 
receiving, by the component, a synchronization control signal and update information [Col. 5 lines 52 – 60: in open-loop clocking circuit 108, level 1, a master phase clock state (Vss) is supplied to clock divider 200(1,0) as its SYNC CLOCK signal, and it cascades to clock divider 200(1,1) via the OUTP output of clock divider 200(1,0) and master phase circuit 230. In other words, the clock states of clock divider 200(1,1) do not latch until after the clock states of clock divider 200(1,0) are latched, which is enabled by, or slaved to, the master phase clock state.]; and
 updating, by the component, a clock divider based on the update information, wherein the updating is synchronized with an update of a clock generator [Col. 2 lines 3 – 12: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.][Col. 5 lines 36 – 62: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.].

    PNG
    media_image1.png
    603
    812
    media_image1.png
    Greyscale

Regarding claim 9, Zanchi discloses the method of claim 8, wherein: the clock divider update request is a trigger [Col. 5 lines 42 – 47: The master phase clock state is supplied to one clock divider 200 within the level to trigger a “cascade,” or sequential daisy-chain of master phase signals (SYNC CLOCK) that are distributed by master phase circuit 230 and enable triggering of each clock divider within the level.].
Regarding claim 10, Zanchi discloses the method of claim 8, wherein: in response to receiving, by the component, the clock divider update request, the clock divider update request is delayed until a control signal is received [Col. 5 lines 57-62: the clock states of clock divider 200(1,1) do not latch until after the clock states of clock divider 200(1,0) are latched, which is enabled by, or slaved to, the master phase clock state. Accordingly, by its architecture, open-loop clocking circuit 108 aligns its output phases in a sequential manner, beginning with phase 0].
Regarding claim 11, Zanchi discloses the method of claim 10, wherein: the control signal is triggered at alignment of the clock generator with a clock cycle of the component [Col. 5 lines 57-62: the clock states of clock divider 200(1,1) do not latch until after the clock states of clock divider 200(1,0) are latched, which is enabled by, or slaved to, the master phase clock state. Accordingly, by its architecture, open-loop clocking circuit 108 aligns its output phases in a sequential manner, beginning with phase 0].
Regarding claim 12, Zanchi discloses the method of claim 11, wherein: the alignment is based on a least common multiple of all possible divider settings available for the clock divider [Col. 9 lines 43 – 46: The master phase clock states align the plurality of unique sequential phases by gating the cascade of triggers through the tree architecture of clock dividers 200. The plurality of unique sequential phases are then distributed 706 to respective ADCs 104a-104M.]
Regarding claim 13, Zanchi discloses the method of claim 8, wherein: the clock generator includes a synchronization circuit configured to generate the synchronization control signal [Col. 9 lines 35 – 60].
Regarding claim 15, Zanchi discloses a system [Fig. 2] comprising: 
a component [200 (1,0)] including a component clock divider [clock divider] and a component clock cycle [component clock], the component configured to receive a root clock signal [root clock generated by OUTN]; and 
a clock generator [200(0,0)] including a synchronization circuit [SYNC CLOCK CIRCUIT to receive SYNC CLOCK signal] and a clock generator divider [clock divider], the clock generator configured to: 
generate the root clock signal [root clock OUTN]; receive an update request [Trigger request] [Col. 5 lines 42 – 47: The master phase clock state is supplied to one clock divider 200 within the level to trigger a “cascade,” or sequential daisy-chain of master phase signals (SYNC CLOCK) that are distributed by master phase circuit 230 and enable triggering of each clock divider within the level.]; and 
update the clock generator divider in response to a control signal received from the synchronization circuit [Col. 2 lines 3 – 12: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.][Col. 5 lines 36 – 62].
Regarding claim 16, Zanchi discloses the system of claim 15, wherein: the synchronization circuit transmits the control signal in response to a clock cycle for the clock generator is aligned with the component clock cycle [Col. 5 lines 57-62: the clock states of clock divider 200(1,1) do not latch until after the clock states of clock divider 200(1,0) are latched, which is enabled by, or slaved to, the master phase clock state. Accordingly, by its architecture, open-loop clocking circuit 108 aligns its output phases in a sequential manner, beginning with phase 0].
Regarding claim 18, Zanchi discloses the system of claim 15, wherein: the component is configured to determine an updated divider integer setting for the component clock divider based on the control signal [Col. 2 lines 3 – 12: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.][Col. 5 lines 36 – 62].
Regarding claim 19, Zanchi discloses the system of claim 18, wherein: the updated divider integer setting is determined to maintain the component clock cycle in response to the root clock signal changing [Col. 2 lines 3 – 12: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.][Col. 5 lines 36 – 62].
Regarding claim 20, Zanchi discloses the system of claim 15, wherein: the clock generator divider and the synchronization circuit are configured to receive a master clock [Col. 2 lines 3 – 12: a given level, clock dividers are arranged in sequential “stages,” where each stage either precedes or follows the next. For example, in open-loop clocking circuit 108 shown in FIG. 2, level 0 is the highest level and includes a single stage, i.e., clock divider 200(0,0). Level 1, for example, includes two stages: clock divider 200(1,0) and clock divider 200(1,1), where clock divider 200(1,0) precedes clock divider 200(1,1). Likewise, clock divider 200(0,0) is above both clock dividers 200(1,0) and 200(1,1) in the tree architecture of open-loop clocking circuit 108.][Col. 5 lines 36 – 62].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zanchi et al (US Patent 10,790,845 B1) in view of, in view of Kris (US Patent 8,362,819 B1).
Regarding claim 14, Zanchi discloses the method of claim 13. However, Zanchi does not disclose wherein the synchronization circuit includes a counter and a comparator.
In the same field, Kris discloses the PWM synchronization circuit includes a counter and a comparator [Figs 4 and 5, Col. 5 lines 9 – 16][Col. 6 lines 20-27][multi-frequency synchronized PWM signal generation circuit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Zanchi and Kris together because they both directed to synchronize the clock signal. Kris’s disclosing of the PWM synchronization circuit includes a counter and a comparator would allow Zanchi to portably implement the counting and comparing functions within the synchronization circuit. 
Regarding claim 17, this claim is rejected for the same reasons as set forth in claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187